The Court:
An information was filed in the Superior Court of Calaveras County, charging the defendant with an assault with a deadly weapon upon one Christopher Tormey. Trial was duly had, and the defendant was convicted of a simple assault.
The first point made on this appeal relates to the sufficiency of the information. The information with sufficient particularity describes the time, place, and person upon whom the assault was committed, and also the felonious intent and the nature of the weapon used, describing the same, and we think the information is in every respect sufficient.
The second point on which the defendant relies relates to the jurisdiction of the Superior Court.
It is claimed that the Superior Court has no jurisdiction over simple assaults. That may be, but in this case the proceeding was for a felony, and under section 1159 of the Penal Code, it was within the discretion of the jury to find the defendant “guilty of any offence, the commission of which is necessarily included in that with which he is charged, or of an attempt to commit the offense.” And as such a verdict was found in this case, it was competent for the Superior Court to pronounce the proper judgment. (People v. Vanard, 6 Cal. 562; People v. Wilson, 9 id. 260.)
Judgment affirmed.